Benjamin Brenner, J.
Application by defendants to dismiss the above-entitled action or, in the alternative, to set it down for trial upon a day certain, based upon the circumstances that this negligence action was denied a rule 9 preference (Kings County Supreme Ct. Buies) in December, 1957, and plaintiff has refused consent to transfer same to the City Court, resulting in prejudice to said defendants.
Prior to the adoption of the new article VI of the Constitution the Supreme Court did not have the power to remove a cause pending in said court to a lower court. By subdivision a of section 19 of said article, adopted in November, 1961, effective September 1,1962, the Supreme Court may do so. It is therefore conceivable that this action may, after September 1, 1962, be transferred for trial in the Civil Court.
Defendants’ claim that this case may never be reached for trial in this court is also contrary to the fact as causes which have been denied preferences have been called on Special Calendars, many of which have been disposed of, and in some instances nonureferred causes have been added to the Trial Calendars.
While some inconvenience and possible prejudice may be experienced by defendants through delay of trial, the compelling need for classification and control of the causes instituted in this court is of paramount and overriding importance. Defendants’ application is therefore denied.